        Case 3:19-cv-05941-WHA Document 53 Filed 03/04/20 Page 1 of 3



 1   ANDREW J. DOYLE
     Attorney
 2   United States Department of Justice
     Environment & Natural Resources Division
 3   P.O. Box 7611
     Washington, DC 20044
 4   Tel: (202) 514-4427 / Fax: (202) 514-8865
     andrew.doyle@usdoj.gov
 5
     Attorney for Defendants U.S. EPA and its
 6   Administrator

 7                                IN THE UNITED STATES DISTRICT COURT

 8                            FOR THE NORTHERN DISTRICT OF CALIFORNIA

 9
     SAN FRANCISCO BAYKEEPER; SAVE     Case No: 3:19-cv-05941-WHA (lead case)
10   THE BAY; COMMITTEE FOR GREEN
     FOOTHILLS; CITIZENS’ COMMITTEE    Consolidated with
11   TO COMPLETE THE REFUGE; and STATE
     OF CALIFORNIA, by and through     Case No: 3:19-cv-05943-WHA
12   XAVIER BECERRA, ATTORNEY GENERAL,
13                                              Plaintiffs,
                       v.                                         NOTICE OF FILING CERTIFIED
14                                                                INDEX TO THE ADMINISTRATIVE
     U.S. ENVIRONMENTAL PROTECTION                                RECORD
15   AGENCY AND ITS ADMINISTRATOR,
16                                             Defendants,
17   REDWOOD CITY PLANT SITE, LLC,
18                                             Intervenor-
                                               Defendants.
19

20          Pursuant to the Court’s direction at the January 2, 2020 case management conference; the

21    parties’ January 13, 2020 supplemental joint case management statement; Local Rule 16-5; and,

22    by analogy, Federal Rule of Appellate Procedure 17(b), the defendants, United States

23    Environmental Protection Agency and its Administrator (collectively, “EPA”), hereby file the

24    certified index to the administrative record for purposes of judicial review of EPA’s March 1,

25    2019 special-case Clean Water Act jurisdictional determination pertaining to 1,365 contiguous

26    acres comprising the Redwood City Salt Plant site in Redwood City, San Mateo County,

27    California.

28


      Notice of Filing Certified Index to AR                  1                              3:19-cv-05941
       Case 3:19-cv-05941-WHA Document 53 Filed 03/04/20 Page 2 of 3



 1         The United States acknowledges the Court’s direction that, if and to the extent that the

 2   United States is asserting a claim of privilege associated with the administrative record, any such

 3   claim must “at least be on the privilege log.” Tr., Case Management Conference (Jan. 2, 2020), at

 4   15:1-4; see also id. (“That the way I would rule. I have no doubt about that.”). However, there is

 5   no requirement for the United States to assert a claim of privilege under EPA’s definition of the

 6   administrative record, which is: “the set of non-deliberative documents that the decision-maker

 7   considered, directly or indirectly (e.g., through staff), in making the final decision.” Id. at 12:5-8,

 8   counsel for the United States quoting EPA’s Administrative Records Guidance (Sept. 2011) at 4.

 9         In accordance with that definition, deliberative documents, i.e., documents reflecting the

10   agency’s or agencies’ pre-decisional deliberative process, are not part of the administrative record

11   and therefore need not be listed on a privilege log (because, inter alia, deliberative documents

12   generally are not relevant to Administrative Procedure Act review, and including them in the

13   administrative record would inhibit agency decision-making). This definition accords with San

14   Luis Obispo Mothers for Peace v. Nuclear Regulatory Commission, 789 F.2d 26, 44-45 (D.C. Cir.

15   1986) (en banc), which, as far as we have been able to glean, is the only court of appeals decision

16   to have addressed the question.

17         As this Court has observed, the Ninth Circuit “has not spoken on the issue.” Regents of

18   Univ. of California v. U.S. Dep’t of Homeland Sec., No. C 17-05211 WHA, 2017 WL 4642324,

19   at *7 (N.D. Cal. Oct. 17, 2017). However, the Ninth Circuit has approvingly cited the foregoing

20   D.C. Circuit decision, though distinguished it on its facts. See Portland Audubon Society v.

21   Endangered Species Committee, 984 F.2d 1534, 1549 (9th Cir. 1993) (“Unlike the documents

22   requested in Mothers for Peace, those sought here concern neither internal deliberative processes

23   of the agency nor the mental processes of individual agency members.”).

24         Regents, where this Court ordered the United States Department of Homeland Security to

25   produce a privilege log, is distinguishable. In Regents, the Court found that the agency had

26   produced a deficient administrative record. See, e.g., 2017 WL 4642324, at *3-*5 (“Here, the

27   tendered administrative record consists merely of fourteen documents spanning 258 pages . . . .

28   [P]laintiffs have clearly shown that defendants excluded highly relevant materials from the


     Notice of Filing Certified Index to AR             2                                      3:19-cv-05941
       Case 3:19-cv-05941-WHA Document 53 Filed 03/04/20 Page 3 of 3



 1   administrative record and in doing so have rebutted the presumption that the record is

 2   complete.”). Here, EPA is producing a voluminous administrative record that has been certified

 3   to be complete and in accordance with the agency’s definition of an administrative record. Thus,

 4   consistent with Regents, unless and until a party files a motion that seeks to rebut the presumption

 5   that the record is complete; the United States has a full and fair opportunity to respond; and the

 6   Court issues a ruling, no privilege log or other relief associated with EPA’s administrative record

 7   should be ordered.

 8         Accordingly, attached to this Notice are the following documents: (1) EPA’s

 9   Administrative Records Guidance (Sept. 2011), cited above; (2) a certification by the appropriate

10   EPA official; and (3) the certified index to the administrative record.

11
                                                   Respectfully submitted,
12   Dated: March 2, 2020
13                                                 /s Andrew J. Doyle
                                                   ANDREW J. DOYLE (FL Bar No.84948)
14                                                 Trial Attorney
                                                   United States Department of Justice
15                                                 Environment and Natural Resources Division
                                                   P.O. Box 7611
16
                                                   Washington, DC 20044
17                                                 (202) 514-4427 (p) (Doyle)
                                                   andrew.doyle@usdoj.gov
18
                                                   Attorney for EPA
19

20

21

22

23

24

25

26

27

28


     Notice of Filing Certified Index to AR            3                                      3:19-cv-05941
